Filed 2/13/15 P. v. Nolden CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B258070

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA105947)
         v.

SCOTT NOLDEN,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
Jack P. Hunt, Judge. Affirmed.


         Pamela J. Voich, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.




                                          _______________________
       Defendant Scott Nolden appeals from the judgment entered following his no
contest plea to a charge of domestic violence in case No. KA105947, followed by an
admission that his conviction was a probation violation in case No. KA105947. Based on
our independent review of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436,
441 (Wende), we affirm the judgment.

                      FACTUAL AND PROCEDURAL HISTORY

Case No. KA099355

       In September 2012, defendant was sentenced to five years formal probation after
he pled guilty to violation of Penal Code section 273.5 (corporal injury to a girlfriend,
etc.).1 Defendant was informed that he had the right to preparation of a formal probation
and sentencing report prior to sentencing; he expressly waived that right.

Case No. KA105947

       On May 21, 2014, defendant was charged by felony complaint with three counts
of corporal injury to a girlfriend after a prior conviction (§ 273.5, subd. (f)(1)) (counts 1,
2 & 3) and disobeying a domestic relations court order (§ 273.6, subd. (a)) (count 4); a
prior prison term enhancement (§ 667.5,subd. (b)) and a great bodily injury/domestic
violence enhancement (§ 12022.7. subd. (e)) were also alleged.
       Case No. KA105947 was ordered to be heard with the probation violation in case
No. KA099355.

No Contest Pleas in Case No. KA099355 and Case No. KA105947

       At his June 4, 2014, arraignment in case No. KA105947, defendant pled no
contest to count 3 and admitted the great bodily injury enhancement in exchange for a six
year prison term comprised of the two year low term on the substantive offense plus four
years for the great bodily injury enhancement. He did so after being advised of his rights

1      All undesignated statutory references are to the Penal Code.

                                               2
and the consequences of a plea. After defense counsel agreed there was no legal cause to
delay sentencing, the trial court imposed the bargained for sentence and dismissed the
remaining counts and enhancements.
         Next, after waiving his rights and being advised of the consequences of a plea,
defendant admitted the conviction in case No. KA105947 was a violation of his probation
in case No. KA099355; he was sentenced to the three year midterm for the probation
violation, to run concurrently with the six year term imposed in case No. KA105947.
         Defendant timely appealed the judgment in both cases on the stated grounds that
he was “coerced into plea by counsel under false pretenses.” In his Request For
Certificate of Probable Cause, defendant asserted that defense counsel “did not explain
the various outcomes of his guilty plea, nor did she allow [defendant] to ask questions or
provide mitigating circumstances or any defense at all. [¶] [Defendant] was arrested on
May 20th, 2014, sentenced in just two weeks; with no formal complaint or probation
report filed as per Rules of Court 8.304(b). Therefore since [defendant] was not provided
with a probation report he was not allowed due process, or to present any of the
mitigating factors or to be considered for continuation of his current probation.
(§ 1237(b)).” Defendant asserted that as a result, he received ineffective assistance of
counsel. Defendant’s application for a Certificate of Probable Cause was denied in both
cases.
         We appointed separate counsel to represent defendant on appeal. After
examination of the record, appointed counsel filed an opening brief which contained an
acknowledgment that she had been unable to find any arguable issues and requesting that
we independently review the record pursuant to Wende, supra, 25 Cal. 3d 436. We
advised defendant that he had 30 days within which to personally submit any contentions
or issues which he wished us to consider. He filed no supplemental brief.
         We have examined the entire record and are satisfied that appointed counsel fully
complied with her responsibilities and that no arguable issues exist. (Wende, supra,
25 Cal.3d at p. 441.)



                                              3
                                DISPOSITION

    The judgment is affirmed.




                                      RUBIN, J.
WE CONCUR:



          BIGELOW, P. J.



          FLIER, J.




                                  4